NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                              FOR THE NINTH CIRCUIT
                                                                             JUN 08 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
CAROL-LEE ZUVICH,                                No. 12-56904

              Plaintiff - Appellant,             D.C. No. 2:11-cv-06832-DDP-
                                                 AJW
  And

MATTHEW DOWD, an individual;                     MEMORANDUM*
VIKKI HILL, an individual; KENNETH
SIMPSON, an individual; STACEY
YOUNG, an individual,

              Plaintiffs,

 v.

CITY OF LOS ANGELES, a municipal
corporation,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                            Argued and Submitted May 5, 2016
                                  Pasadena, California



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: BYBEE and N.R. SMITH, Circuit Judges and STEIN,** District Judge.

      In 2008, Defendant City of Los Angeles (“the City”) enacted an ordinance

(“the Ordinance”) that regulated certain forms of speech at the Venice Beach

Boardwalk. Plaintiff Carole-lee Zuvich (“Zuvich”) brought facial and as-applied

challenges to the Ordinance in district court, arguing that the Ordinance amounts to

an unconstitutional restriction of protected speech in a public forum. After

discovery, the district court granted the City’s motion for summary judgment. The

district court dismissed Zuvich’s facial challenge to the Ordinance as untimely, and

granted summary judgment to the City on her as-applied claims because Zuvich

had not demonstrated that the City enforced the Ordinance against her in a

discriminatory manner. We have jurisdiction under 28 U.S.C. § 1291 and review a

district court’s grant of summary judgment de novo. Pavoni v. Chrysler Grp.,

LLC, 789 F.3d 1095, 1098 (9th Cir. 2015). We vacate and remand the district

court’s decision dismissing Zuvich’s facial challenge as time-barred and instruct

the district court to dismiss it as moot. We affirm the district court’s dismissal of

Zuvich’s as-applied challenge.

      1. Zuvich’s facial challenge to the Ordinance is moot. The City repealed the

Ordinance in 2011 and replaced it with a new ordinance that eliminates the lottery

       **
             The Honorable Sidney H. Stein, District Judge for the U.S. District
Court for the Southern District of New York, sitting by designation.

                                           2
and permitting system about which Zuvich complains here. Although Zuvich

argues that the City remains free to reenact the challenged provisions of the

Ordinance via a new legislative action, she presents no evidence to suggest that the

City actually seeks to do so, or that the City has been anything but forthright in its

willingness to craft an ordinance that passes constitutional muster and conforms

with a decade’s worth of directives from the federal courts. See Desert Outdoor

Adver., Inc. v. City of Oakland, 506 F.3d 798, 808 (9th Cir. 2007) (holding a facial

challenge to an ordinance moot when the ordinance was “set to expire” sixty days

after the court’s decision and there was “no indication that the City intend[ed] to

readopt the provision it deleted voluntarily from the ordinance”); see also

Rosebrock v. Mathis, 745 F.3d 963, 971–72 (9th Cir. 2014) (discussing the

mootness doctrine in the context of voluntary cessation and explaining that courts

“presume that a government entity is acting in good faith when it changes its

policy”).

      Though we recognize that “a claim for damages already incurred from

application of the original version of the ordinance might not be moot,” Desert

Outdoor Adver., 506 F.3d at 808 n.10, at oral argument, Zuvich conceded that she

was not seeking damages stemming from her facial challenge but only injunctive

relief, see Oral Argument at 19:53, Zuvich v. City of Los Angeles, No. 12-56904


                                           3
(May 5, 2016). Because the Ordinance Zuvich asks this Court to enjoin as facially

unconstitutional no longer exists, there is no relief we can grant her.

      2. Zuvich’s as-applied challenge fails. The provisions of the Ordinance that

Zuvich was cited for violating are valid time, place, and manner restrictions. See

Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989); see also Berger v. City of

Seattle, 569 F.3d 1029, 1036 (9th Cir. 2009) (en banc). Zuvich has not

demonstrated that the City engaged in “discriminatory enforcement of a speech

restriction” by applying the Ordinance to her in an unfair manner. Foti v. City of

Menlo Park, 146 F.3d 629, 635 (9th Cir. 1998).

      3. There are three outstanding motions to take judicial notice: Appellee City

of Los Angeles’s Motion to Take Judicial Notice in Support of City’s Answering

Brief, Docket Entry #10 (June 25, 2013); Appellant/Plaintiff Carol-lee Zuvich’s

Motion for Judicial Notice, Docket Entry #14 (June 26, 2013); Appellant/Plaintiff

Carol-lee Zuvich’s Second Motion to Take Judicial Notice, Docket Entry #23

(Aug. 5, 2013). These motions are denied.

      Additionally, Zuvich’s Motion to Recuse District Court Judge, Docket Entry

#25 (Aug. 6, 2013) is denied as moot.




                                           4
      Finally, the City’s Motion to Strike Portions of Excerpts of Record, Docket

Entry #59 (Jan. 15, 2016) and the City’s Motion to Supplement the Record, Docket

Entry #60 (Jan. 15, 2016) are denied.

      AFFIRMED in part and VACATED and REMANDED in part for

dismissal consistent with this disposition. The parties are to bear their own

costs on appeal.




                                        5